Citation Nr: 9902159	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected left arm shell fragment wound residuals, currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a brain 
cyst.

3.  Entitlement to service connection for a seizure disorder 
secondary to a brain cyst.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

These matters came to the Board of Veterans Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Colombia, South Carolina.

In 1983, the veteran commenced a claim alleging entitlement 
to service connection for a brain injury secondary to a 
gunshot wound.  In August 1983, the RO denied the claim for 
the following reasons: the record did not establish that the 
veteran suffered a definite brain trauma in service; there 
was no evidence to establish any inservice manifestations of 
the current pathology; the condition appeared to be on a 
congenital basis; and there was no convincing evidence that 
established a reasonable doubt that the condition was related 
to superficial wounds sustained in service.  Notice of the 
ROs denial and information concerning the veterans 
appellate rights were addressed in a letter dated in 
September 1983.  Appellate action was not initiated and the 
decision became final.  

In February 1995, VA received the veterans application to 
reopen the claim of service connection for a brain cyst 
secondary to a gunshot wound, as well as the claim of service 
connection for seizures secondary to the brain cyst.  In 
March 1995, the RO refused to reopen the claim of service 
connection for a brain cyst, and denied the claim of 
secondary service connection for seizures on the basis that 
service connection for the brain cyst had not been 
established.  In December 1995, the veterans representative 
submitted a notice of disagreement.  A statement of the case, 
which addressed the brain cyst and seizure disorder claims, 
was issued in January 1998.  The veterans substantive appeal 
was received in March 1998. 

In January 1995, the RO denied the claim of entitlement to an 
increased evaluation for service-connected left arm shell 
fragment wound residuals.  VA received the veterans notice 
of disagreement in February 1995, and issued a statement of 
the case in April 1995.  In December 1995, the veterans 
representative submitted a letter in lieu of a VA Form 9. 

The issue of service connection for a seizure disorder 
secondary to a brain cyst will be addressed in the REMAND 
portion below. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the injuries from shell fragment 
wounds to the head and face sustained during his World War II 
service have resulted in the development of a brain cyst.  He 
further contends that the seizure disorder is a direct result 
of the brain cyst.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has been submitted to warrant reopening the claim of service 
connection for a brain cyst, and that the preponderance of 
the evidence supports the claim of an increased evaluation 
for service-connected left arm shell fragment wound 
residuals. 


FINDINGS OF FACT

1.  In an unappealed decision of August 1983, the RO denied 
the claim of service connection for a brain injury due to 
gunshot wounds.  The decision was based on the following 
reasons: the record did not establish that the veteran 
suffered a definite brain trauma in service; there was no 
evidence to establish any inservice manifestations of the 
current pathology; the condition appeared to be on a 
congenital basis; and there was no convincing evidence 
establishing a reasonable doubt that the condition was 
related to superficial wounds sustained in service.  

2.  Some of the recently presented evidence reviewed and 
submitted since the RO denied the claim in August 1983 is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veterans service-connected left arm disability is 
manifested by, degenerative joint disease, axillary nerve 
involvement, and muscle atrophy, comparable to severe 
incomplete paralysis of the upper radicular group (fifth and 
six cervicals).  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim in 
August 1983 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

2.  The criteria for an evaluation of 40 percent for service-
connected left arm shrapnel wound residuals have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, Diagnostic Codes 5003, 5200, 5201, 
5303 and 5304 effective prior to and as of July 3, 1997 (1997 
and 62 Fed. Reg. 30235-30240 (June 3, 1997)), and 8510 
(1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Warrant 
Reopening the Claim of Service Connection 
for a Brain Cyst

The service records document the veterans injuries from 
shrapnel to the left arm, left cheek and axilla during World 
War II. 

The VA treatment records chronicle the veterans complaints 
of left-sided numbness and pain.  X-ray findings from April 
1974 x-ray revealed retained foreign bodies on all posterior 
aspects of the mandible, mostly on the left side.  In 1976, 
the EEGs, and brain scan were normal.  A skull series was 
considered normal given the veterans stated age.  In 
November 1976, a repeat EEG was suggested to rule out pulse 
artifact.  The December 1976 repeat EEG was normal.  The 
examiner determined that the right frontal slowing was most 
likely artifactual, but agreed with other physician and 
indicated that the findings either represented an abnormality 
which has cleared or more likely was a pulse artifact which 
was not on the second EEG.  

On VA examination of May 1978, there were no radiopaque 
foreign bodies in the areas of the shell fragment wounds.  A 
January 1979 skull series revealed: clouding of the right 
maxillary antral sinus and slight increased density in the 
right frontal as well; no bony erosions; multiple venous 
lakes in the skull but no lytic defects; bilateral choroid 
plexus calcification and pineal faintly calcified; falx 
calcification; and no other abnormalities in the skull.  
These findings were compared to those made in February 1979.  
At that time, the following was noted: the calcification in 
the skull from the previous study, were shown in the choroid 
plexus; no lytic lesions within the skull; and the 
calcifications overlying the angle of the mandible on the 
lateral view when looking at the AP of the cervical spine 
appeared to be in the left submandibular gland.  When seen 
for complaints of headaches in November 1979, the veteran 
reported that two years prior, he was told that he may have a 
brain tumor since the physicians were unsure about a spot on 
an EEG and brain scan.  An April 1979 entry reflects an 
examiners conclusion that the veteran had a longstanding 
disease of unknown etiology, and that a tumor had been ruled 
out by brain scan.  Reports dated in 1980 reflect the 
veterans complaints of blurred vision and dizziness.

A CT scan of the head was performed in January 1983.  The 
examiner concluded that there was a possible arachnoid cyst 
in the anterior-inferior aspect of the left temporal foses, 
and further noted that a differential diagnosis should 
include leptomeningeal cyst or epidereoid.  A coronal CT 
through the middle cranial fossa was suggested.  The veteran 
was hospitalized in January 1983, and it was noted that he 
suffered from chest pain and a seizure disorder of unknown 
etiology.  A sleep deprived EEG was completed in May 1983, 
and it was concluded that he had post-traumatic headaches, 
left-sided arachnoid cyst in the middle cranial fossa most 
likely congenital, and history of anxiety disorder with 
conversion reaction.  A history of a cardiovascular accident 
10 years prior was noted but the records were unavailable for 
review.  

In August 1983, the RO denied the claim for the following 
reasons: the record did not establish that the veteran 
suffered a definite brain trauma in service; there was no 
evidence to establish any inservice manifestations of the 
current pathology; the condition appeared to be on a 
congenital basis; and there was no convincing evidence 
establishing a reasonable doubt that the condition was 
related to superficial wounds sustained in service.  
Appellate action was not initiated, and the decision became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, the VA must reopen the claim and 
review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The United States Court of Veterans Appeals (Court) has 
established a two-step analysis that must be applied in cases 
in which a claimant seeks to reopen a claim that has become 
final.  First, there must be a determination as to whether 
there is new and material evidence to reopen the claim.  If 
there is such evidence, the claim must be reviewed on the 
basis of all the evidence, both old and new.  A decision 
regarding either is appealable.  Manio v. Derwinski, 1 Vet. 
App. 171 (1991).  If the evidence is found to be new and 
material under these guidelines, the claim is reopened, and 
then the Board must evaluate the merits of the veterans 
claim in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the August 1983 denial of his claim.  In this case, the 
additional evidence consists of VA treatment records and the 
veterans personal hearing testimony.  

The evidence also includes letters the veteran wrote home 
while recovering from his injuries, and a newspaper articles 
regarding the events surrounding the award of medals.  Since 
the veterans injuries and award of medals are of record, 
this evidence is not new and material.  

The veteran was hospitalized in September 1987 and was 
diagnosed with chronic headache and hiatal hernia.  The 
report reflects a discussion of a history of left side face 
injuries during service, as well as head and neck symptoms 
related to the left side.  The reported history showed that 
he had headaches for years, nonexertional chest pain and some 
recent diarrhea and vomiting over the past couple of years.  
An EEG was mildly abnormal because of dysrhythmic slowing 
during light stages of sleep.  

On examination in July 1989, the veteran reported complaints 
involving the left side of his head around the area above the 
ear and slightly posterior.  It was noted that his scalp had 
arisen and drained from time to time, and that he was told it 
was a brain tumor.  He also added that there was shrapnel in 
his head.  X-rays of the cervical spine did not reveal a 
foreign body in the skull, and there was 1 piece of shrapnel 
in the jawbone.  There was some reaction on the posterior 
ramus of the mandible, and the examiner concluded that there 
may be some stones in the ducts of the glands.  The examiner 
diagnosed foreign body in the mandible area with some 
abnormality of tissue secondary to trauma. 

Records dated in September 1992 show that the veteran 
complained of right ear pain and swelling on that side.  The 
examiner referred to the history of the 1983 CT scan 
indicating an arachnoid cyst.  

Records from May 1993 show that the veteran complained of 
left sided pain, and a head CT revealed an arachnoid cyst.  
Records from August 1993 reflect a diagnosis of positional 
vertigo versus Menieres disease and rule out complex partial 
seizures. His September 1993 EEG was abnormal on the basis of 
dysrhythmic function involving the temporal regions 
bilaterally.  The examiner commented that clinical 
correlation was indicated, but the recording appeared to 
support the diagnosis of complex partial seizure disorder.  
In October 1993 he was diagnosed with complex partial 
seizures and positional vertigo.  A February 1994 record 
indicates cardiovascular disease with complex partial 
seizures.  In May 1994, the examiner noted a diagnosis of 
complex partial seizures secondary to penetrating head injury 
of the left temporal region during World War II and benign 
positional vertigo.  

In May 1998, the veteran testified that physicians initially 
told him he had a brain tumor, but then they found that it 
was shrapnel in the right rear part of his skull.  Later, he 
was informed that it was a cyst in one of the areas where he 
was wounded.  It was pointed out that his service records may 
not be thorough with regard to the reporting of the extent 
and number of wounds.  He did not recall much about the 
treatment of his wounds during service, and he was not 
certain if he had a concussion at that time.  He did refer to 
a time during service when he became dizzy, went to sleep and 
came to later on.  He has had no other significant head 
injuries since that time.  Before he found out about the 
brain cyst, he had a six or seven year history of seizures.  
He referred to post-service treatment at a hospital which has 
since been destroyed by fire.  The veterans physicians have 
told him his seizures were related to a head injury during 
service.  The veterans wife also testified.  She pointed out 
that she has known the veteran since she was 13 years old, 
and they have been married for 51 years.  She has seen scars 
on the back of his head while cutting his hair over the 
years.  He told her that the scars were due to wounds 
incurred during service.  She also has witnessed his 
seizures. 

The Board finds that the additional evidence received since 
the RO denied the claim in August 1983 is new and material.  
The most recent findings from the 1994 VA treatment records 
indicate that physicians have found that the veterans brain 
cyst and seizures may be linked to wounds incurred during 
service.  These documented findings in the report corroborate 
the veterans testimony and contentions regarding such a 
link.  Therefore, the claim is reopened.

Entitlement to an Increased Evaluation 
for Service-Connected Left Arm Shell 
Fragment Wound Residuals

Factual Background

The service records document the veterans injuries from 
shrapnel to the left arm, left cheek and axilla during World 
War II.  The injuries were described as a penetrating wound 
to the left shoulder, mild left axilla wound, and mild wound 
to the cheek.  Service connection for a shrapnel wound to the 
left arm was established by rating action of March 1946, and 
a 10 percent evaluation was assigned. 

On VA examination of February 1947, the examiner reported a 
diagnosis of shrapnel wound to the left arm with residual 
scar.  The examiner observed a 1 x 1/4 inch keloid scar over 
the upper, posterior, left arm without limitation of motion 
or palpation of foreign body.  On VA examination of September 
1947, the examiner observed a 1 x 3/8 inch keloid scar on the 
posterior upper 1/3 of the left arm.  There was normal range 
of motion and the examiner diagnosed shell fragment wound of 
the left arm and keloidal scar. 

When examined in November 1957, the left shoulder x-rays 
revealed no evidence of calcification in the soft tissues or 
other pathology.  A surgical examiner commented that the 1 
inch scar on the posterior aspect of the left shoulder 
represented a superficial scar that did not cause restriction 
of motion of the upper extremity.  There were barely 
noticeable scattered superficial scars of the left forearm 
and hand, as well as a tiny asymptomatic scar on the left 
axilla.  An orthopedic examiner reported that complete 
shoulder motion was accomplished, but with some exaggerated 
reaction and no scapulohumeral fixation.  The left shoulder 
did not exhibit any swelling or deformity, and there was a 1 
x 3/16 inch vertical, healed nonadherent and nontender scar 
over the posterior aspect of the left shoulder. 

VA examination x-rays from April 1974 revealed very tiny 
pinpoint sized metallic foreign bodies in the soft tissues in 
the region of the surgical neck of the humerus laterally.  
The examiner commented that the left upper arm scar might 
cause a chronic mild myofascitis which is manifested by some 
discomfort and pain during use of left arm. 

Records dated in the 1970s reflect the veterans ongoing 
complaints of left arm weakness and numbness that examiners 
associated with psychological reasons.  In a January 1975 
statement, a VA physician commented that the veterans 
conversion hysterical personality may play an important role 
in the symptomatology regarding left arm numbness complaints 
causing marked interference with left arm use of the entire 
left upper extremity.  This was also noted by Dr. Antonio V. 
Marasigan in a January 1975 report.  Dr. Marasigan reported a 
diagnosis of hysterical neurosis, conversion reaction type, 
manifested by left hemisensory and motor loss.  

In an August 1975 statement, the veterans neighbor reported 
observations regarding the veterans ongoing problems with 
his shoulder and back.  Other statements provided in the 
1970s addressed the veterans inability to work. 

X-rays of the left arm and forearm, taken in April 1976, were 
negative.  On VA examination of May 1976, the examiner 
reported an impression of residium scar of the left arm, 
shrapnel wound.  The examiner noted that there was no 
muscular atrophy of the arms or legs, which tended to exclude 
neurological deficit, and the examiner thought that the 
symptoms could be attributed to conversion reaction.  There 
did not appear to be any muscular atrophy of the arm muscles.  
He was able to shrug and elevate his shoulders.  
Interscapular muscles appeared intact and he seemed to have 
round shoulders, but there was normal range of shoulder 
motion.  In November 1976, there was general motor weakness 
of the left upper and lower limbs, and the right 
sternocleidomastoid muscle.  There was decreased vibration, 
pain and light touch on all of the left side.  Otherwise, he 
appeared to be in fairly good physical health. 

X-rays taken for the May 1978 VA examination were normal.  
The examiner noted the presence of scars.  The shoulder 
abducted left arm to 90 degrees, and there was no evidence of 
elevation on either lateral or forward elevation.  The left 
and right arms measured 11 degrees in circumference, and both 
forearms measured 10 inches in circumference.  External 
rotation was approximately 40 degrees, and internal rotation 
was 80 degrees.  The examiner diagnosed left shoulder 
synovitis with loss of elevation.  

Treatment records reflect the veterans complaints of left 
shoulder pain in January 1979, and complaints of shoulder 
pain and weakness in August 1988. 

When examined in July 1989, the x-rays revealed the 
following: an intact humerus; normal appearance on the 4 view 
of the elbow; intact ulna and radius, and a normal appearing 
wrist; and no bone, joint or soft tissue abnormalities.  The 
examiner diagnosed limited range of left shoulder motion 
secondary to old trauma, and estimated that the range of 
motion had been reduced by approximately 50 percent.  

In an April 1991 decision, the Board granted an increased 
evaluation of 20 percent.

When seen in August 1993, the examiner noted moderate 
weakness of the left supraspinatus deltoid and iliopsoas.  He 
was also seen in December 1995 for complaints of shoulder 
pain. 

In May 1998, the veteran testified that his shoulder bothers 
him more during the cold weather, and described a feeling 
that there is something stretching.  He was not certain if he 
has arthritis.  He felt that the disability involves the 
muscle more so than the bone.  His pain and weakness has 
increased over the past several years, and his wife also 
noted an increase in disability over the past several years 
as well.  Generally, it bothers him while laying down on his 
side or on his back.  He has problems sleeping because he 
cannot lay on the other side since his head hurts, and his 
shoulder pain wakes him up.  He also noted that the shoulder 
bothers him when raising it forward or sideways, and it hurts 
to raise it to shoulder level.  A VA physician told him that 
the muscles were torn. 

On VA examination of June 1998, the examiner noted that the 
veteran is right hand dominant.  The examiner observed well-
healed flat, wide scars consistent with shrapnel wounds on 
the left posterior shoulder measuring 1.5 x 3 centimeters, 
and on the left forearm measuring 3 x less than 1 centimeter.  
There were multiple small wounds in other areas.  The 
examiner noted severe deltoid atrophy posteriorly and 
anteriorly.  The veteran was unable to actively fire any 
deltoid fibers anteriorly or posteriorly.  The left shoulder 
was tender to palpation especially over the anterior and 
posterior glenohumeral joint.  The acromion and 
acromioclavicular joint was nontender to palpation.  Range of 
motion passively of the left shoulder was possible to a total 
elevation of approximately 80 degrees, and he could maintain 
elevation at that level and demonstrated 3/5 strength once 
there.  With his own initiation, he could elevate the 
shoulder to 60 degrees with pain.  There was full and 
painless range of elbow motion actively.  There was full and 
painless wrist and hand motion actively.  Internal rotation 
was possible only to the abdomen, and external rotation was 
possible to 5 degrees beyond neutral.  Active internal and 
external rotation was possible with 4+/5 strength on internal 
rotation and 4/5 strength.  Active abduction was possible 
with 3-3+/5 strength.  The biceps were 4+/5 and  triceps were 
4+/5.  Wrist extensors and flexors were 4+/5 and demonstrated 
grip and pinch strength of 4+/5.  Sensation was intact 
throughout left upper extremity with the exception of a small 
area on the lateral aspect of the upper arm.  The examiner 
noted that this was consistent with axillary nerve 
innovation.  The examiner reported an assessment of left 
shoulder glenohumeral joint degenerative joint disease 
secondary to complete deltoid atrophy secondary to probably 
axillary nerve injury from shrapnel wound in 1944.  The 
examiner concluded that the shrapnel entry wound was in the 
posterior aspect of the shoulder posterior to the 
glenohumeral joint, and that the shrapnel may have passed 
through the quadrangular space with the axillary nerve and 
disrupted the area at that point.  The examiner commented 
that the weak external rotation and weak abduction were 
consistent with such a pattern.  According to the examiner, 
the deficit sensation in the area innervated by the axillary 
nerve caused severe loss of range of motion and strength in 
the left shoulder.  This has ultimately resulted in the 
veterans difficulty with activities of daily living and his 
chosen occupation.  

Legal Analysis

The veterans claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) (1991) and 38 
C.F.R. § 3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

In evaluating increased rating claims for orthopedic 
disabilities, the Board observes that the Court has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that in evaluating a 
service-connected disability, the Board had erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on repeated use, including flare-ups. 

Service connection is currently in effect for left arm shell 
fragment wound residuals under the provisions of 38 C.F.R. 
 Part 4, Diagnostic Codes 5303 and 5304 (1998), which 
contemplate muscle injuries to Muscle Group III and Muscle 
Group IV.  Currently, the disability is assigned the maximum 
evaluation of 30 percent available under Diagnostic Code (DC) 
5303 which contemplates severe muscle injury to Muscle Group 
III (nondominant).  Since it has been determined that the 
veteran is right hand dominant, his left arm disability will 
be rated as nondominant.  

The Board points out that the regulatory criteria for the 
evaluation of muscle injuries were amended, effective July 3, 
1997.  62 Fed. Reg. 30235- 30240 (June 3, 1997).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the changes essentially leave the 
application of the provisions of DCs 5303 and 5304 unchanged.  
Also, the most recent supplemental statement of the case of 
July 1998 reflects consideration of the most recent criteria. 

As the most recent VA examination shows, the veteran has 
degenerative joint disease.  DC 5003 contemplates 
degenerative arthritis.  Under this DC, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.

In this case, the applicable DCs are 5200 to 5201, which are 
based on limitation of motion of the shoulder and arm.  Like 
muscle injuries, under these DCs ratings for functional 
impairment of the upper extremities are based upon which 
extremity is the major or minor extremity.  Under DC 5200 
intermediate scapulohumeral joint (minor) ankylosis, between 
favorable and unfavorable, warrants a 30 percent rating.  A 
maximum evaluation of 40 percent is warranted for unfavorable 
ankylosis of the scapulohumeral joint (minor) with abduction 
to 25 degrees from side.  Under DC 5201, a maximum evaluation 
of 30 percent is warranted for arm (minor) motion limited to 
25 degrees from the side.  

Given the ranges of motion reported on the last VA 
examination, the findings tend to show that the degree of 
disability would not be more than 30 percent under DCs 5200 
and 5201.  As noted, there was 80 degrees elevation on 
passive range of motion, and 60 degrees on the veterans own 
initiative.  As the examiner pointed out, there was weak 
abduction and rotation.  However, internal and external 
rotation, and abduction were possible and it was not noted if 
such movements were painful.  Therefore, even when factoring 
in the considerations outlined in DeLuca it has not been 
shown that the degree of disability is comparable to 
unfavorable ankylosis of the scapulohumeral joint (minor) 
with abduction to 25 degrees from side, and there is not a 
question as to which of the two evaluations is to be applied.  
38 C.F.R. § 4.7 (1998). 

However, the examiner did opine that there was axillary nerve 
involvement.  Under DC 8510, severe incomplete paralysis of 
the upper radicular group (fifth and sixth cervicals) 
warrants a maximum evaluation of 40 percent for the minor 
extremity.  Complete paralysis, including all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, warrants a 60 percent rating for the 
minor extremity. 

As discussed, the examiner reported an assessment of left 
shoulder glenohumeral joint degenerative joint disease 
secondary to complete deltoid atrophy secondary to probably 
axillary nerve injury from shrapnel wound in 1944.  The 
examiner further commented that the deficit sensation in the 
area innervated by the axillary nerve caused severe loss of 
range of motion and strength in the left shoulder, and has 
ultimately resulted in the veterans difficulty with 
activities of daily living and his chosen occupation.  Given 
these comments, it is reasonable to conclude that the 
criteria for a 40 percent rating under DC 8510 have been met.  
Even though there is a severe loss of range of shoulder 
motion due to the axillary nerve injury, there was full and 
painless motion of the wrists, elbows and hands.  In view of 
the criteria for complete paralysis, there is not a question 
as to which of the two evaluations is to be applied.  
38 C.F.R. § 4.7 (1998).

Here, the preponderance of the evidence supports the grant of 
an increased evaluation of 40 percent, but not more, for the 
veterans service-connected left arm shell fragment wound 
residuals.  Therefore, the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) does not 
apply.



ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a brain cyst, and the 
application to reopen the claim is granted.  

Entitlement to a 40 percent evaluation for service-connected 
left arm shell fragment residuals has been established, and 
to that extent, the appeal is granted, subject to regulations 
applicable to the payment of monetary benefits.


REMAND

New and Material Evidence to Warrant 
Reopening the Claim of Service Connection 
for a Brain Cyst

As discussed above, the Board has determined that there is 
new and material evidence to warrant reopening the veterans 
claim of entitlement to service connection for a brain cyst.  
However, before proceeding to a consideration of the merits 
of this claim, the Board must first decide whether the 
veteran will be prejudiced in any way by its consideration of 
the reopened claim when the RO has not addressed the 
underlying issue.  The factors to be considered are whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the underlying claim, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the issue at a hearing.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the case at hand, the 
Board concludes that the veteran will be prejudiced by its 
consideration of the underlying claim.  Therefore, the 
veteran and his representative should have the opportunity to 
present written argument and evidence on the underlying 
claim.

As noted above, in Manio, the Court established a two-step 
analysis that must be followed in cases which the claimant 
seeks to reopen a claim that has become final.  The first 
step, which has been decided in the above decision, is to 
determine whether there is new and material evidence 
sufficient to reopen the claim.  The second step, for which 
this case is now remanded, is to review the claim in light of 
all of the evidence, both old and new, and to determine 
whether this evidence warrants a revision of the former 
decision.

Pursuant to the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veterans claim.  In light of the Boards decision of this 
date, the entire record must be reviewed.  Upon a review of 
the record, the Board has determined that a remand is in 
order to preserve the veterans procedural due process right 
to notice of the need to submit evidence or argument, and 
opportunity to submit such evidence or argument, and to 
permit the RO to review the entire record on a de novo basis.

A conclusion that there is new and material evidence to 
reopen the claim carries with it a finding that the claim is 
well grounded.  Crowe v. Brown 7 Vet. App. 238 (1994).  
Therefore, there is a duty to assist the claimant.  38 
U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) (1998).  
From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO in order to fulfill this statutory 
duty prior to appellate review of the veterans claim.  Under 
appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the treatment records reflect varied reasons 
for the veterans complaints regarding left-sided numbness 
and pain.  As noted above, the most recent findings indicate 
a relationship between shrapnel wounds incurred during 
service and findings of a brain cyst and seizures.  Medical 
opinions offered with regard to this claim are essential to 
the final disposition of this claim.  The Board points out 
that questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted, the 
medical evidence does not offer a clear picture of the 
veterans brain cyst and seizures.  Therefore, a VA 
examination is in order to determine the nature and etiology 
of the veterans brain cyst.  An examination is also in order 
given the claim of service connection for a seizure disorder 
secondary to a brain cyst. 

Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310 (1998), requires 
consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  Therefore, an examination is in order with 
regard to this issue.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veterans claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current medical 
records related to the treatment of the 
veterans brain cyst and seizure 
disorders.  After securing the necessary 
releases for private records, all such 
records should be obtained and associated 
with the claims folder.

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his brain cyst 
and seizure disorders.  The examiner 
should indicate the date of onset of the 
disorders found.  The examiner is 
requested to review the record and to 
state whether it is at least as likely as 
not that any current brain cyst resulted 
from an injury in service and whether a 
seizure disorder is the result of, or was 
increased by, the brain cyst.  If it is 
not medically feasible to make such 
determinations, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for use in studying the case.  The 
examiner is requested to indicate the 
clinical basis for his or her opinion. 

3.   The RO should adjudicate the claim 
of entitlement to service connection for 
a brain cyst and the claim of 
entitlement to service connection for a 
seizure disorder.  Regarding the issue 
of service connection for a seizure 
disorder, the RO should consider whether 
this claimed disability increased in 
severity as a result of a service-
connected disability, pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995).  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, 
including those covering presumptive 
disorders, and the reasons for the 
decision.  The veteran should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
